Case 4:19-cr-00160-SDJ-KPJ Document 182 Filed 02/06/20 Page 1 of 4 PageID #: 527




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

 UNITED STATES OF AMERICA                      §
                                               §
 v.                                            §      NO. 4:19-CR-00160 (3)
                                               §
 RAFAEL RAMIREZ, Defendant                     §

                         MOTION FOR CONTINUANCE

 TO THE HONORABLE JUDGE OF SAID COURT:

         Now comes RAFAEL RAMIREZ, Defendant in the above-entitled and

 numbered cause by and through his undersigned attorney and respectfully files this

 Motion for Continuance and would show the Court as follows:

         1.    The Plea Agreement Deadline in this matter is February 10, 2020 with

 the Pre-TrialConference and associated events scheduled for March 2, 2020.

         2.    Counsel for Defendant respectfully requests that all events be deferred

 to later dates to allow for adequate time to further interview potential witnesses and

 to allow time to discuss case with the prosecutor.

         3.    Legal Assistant to counsel for the Defendant has conferred with Ms.

 Anissa Kaufman, Paralegal for Assistant U.S. Attorney, Ernest Gonzalez, Esq. Ms.

 Kaufman indicates that the request for continuance is unopposed.

         4.    This motion is not made for purposes of delay but that justice may be

 done.



 PAGE 1 OF 4
Case 4:19-cr-00160-SDJ-KPJ Document 182 Filed 02/06/20 Page 2 of 4 PageID #: 528




         WHEREFORE, PREMISES CONSIDERED, Defendant prays that his

 Motion for Continuance be granted.

                                        Respectfully submitted,

                                        THE LAW FIRM OF DERIC KING
                                        WALPOLE, P.L.L.C.
                                        5900 S. Lake Forest Drive
                                        Suite 410
                                        McKinney, Texas 75070
                                        Tel: 469-500-1243
                                        Fax: 469-675-6186


                                        By:     /s/ Deric King Walpole
                                          Deric King Walpole
                                          State Bar No. 90001936
                                          deric@dkwdefense.com
                                          Attorney for RAFAEL RAMIREZ




                           CERTIFICATE OF SERVICE

         This is to certify that on February 5, 2020, a true and correct copy of this

 motion was transmitted to Ernest Gonzalez at ernest.gonzalez@usdoj.gov.


                                             /s/ Deric King Walpole
                                        Deric King Walpole




 PAGE 2 OF 4
Case 4:19-cr-00160-SDJ-KPJ Document 182 Filed 02/06/20 Page 3 of 4 PageID #: 529




                        CERTIFICATE OF CONFERENCE

         This is to certify that on February 4, 2020, Teri Newsome, (Legal Assistant to

 Deric King Walpole, counsel for the Defendant) conferred with Ms. Anissa

 Kaufman, Paralegal for Assistant U.S. Attorney, Ernest Gonzalez, Esq.             Ms.

 Kaufman indicated that the request for continuance is unopposed.



                                              /s/ Deric King Walpole
                                         Deric King Walpole




 PAGE 3 OF 4
Case 4:19-cr-00160-SDJ-KPJ Document 182 Filed 02/06/20 Page 4 of 4 PageID #: 530




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                         SHERMAN DIVISION


 UNITED STATES OF AMERICA                  §
                                           §
 v.                                        §      NO. 4:19-CR-00160 (3)
                                           §
 RAFAEL RAMIREZ, Defendant                 §



                 ORDER ON MOTION FOR CONTINUANCE


         On this the _________ day of _________________, 2020, the Court

 considered Defendant’s Motion for Continuance. The Court finds that the Motion

 has merit and should be granted. IT IS THEREFORE ORDERED that Defendant

 RAFAEL RAMIREZ’S Plea Agreement Deadline, Pretrial Conference, Jury

 Selection, and Jury Trial be reset to a future date agreed to by the parties and

 for other such relief that this Honorable Court deems just and right.




                                     ____________________________________
                                     UNITED STATES DISTRICT JUDGE




 PAGE 4 OF 4
